Citation Nr: 0513130	
Decision Date: 05/16/05    Archive Date: 06/01/05

DOCKET NO.  03-35 478	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana



THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of service connection for post-traumatic stress 
disorder (PTSD).



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

C. Hancock, Counsel



INTRODUCTION

The appellant is a veteran who served on active duty from 
March 1968 to November 1970, and from February 1984 to May 
1986.  This claim is before the Board of Veterans' Appeals 
(Board) on appeal from a March 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Fort Harrison, Montana.  

Although the RO has in effect reopened the claim (previously 
last denied in March 1999) and denied it on the merits, the 
submission of new and material evidence by a claimant to 
reopen a previously denied claim is a jurisdictional matter, 
and the Board must make this jurisdictional determination 
prior to de novo review of the claim.  Barnett v. Brown, 83 
F.3d 1380, 1383 (Fed. Cir. 1996); 38 U.S.C.A. §§ 5108, 
7104(b).  The Board has characterized the issue accordingly.


FINDINGS OF FACT

1.  An unappealed rating decision in March 1999 reopened a 
claim of service connection for PTSD previously denied based 
essentially on a finding that a verified stressor event in 
service was not shown and that there was no diagnosis of 
PTSD, and denied, on de novo review, the reopened claim based 
on a finding that a stressor event was still not shown.  

2.  Evidence received since the March 1999 rating decision, 
to the extent it is new does not relate to the matter at 
hand, does not tend to show that the veteran experienced a 
verifiable stressor event in service, and does not raise a 
reasonable possibility of substantiating the claim.


CONCLUSION OF LAW

Evidence received since the March 1999 rating decision 
denying service connection for PTSD is not new and material, 
and the claim of service connection for PTSD may not be 
reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 
3.156 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matters

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107.  Regulations 
implementing the VCAA are at 38 C.F.R §§ 3.102, 3.156(a), 
3.159 and 3.326(a).  The VCAA and implementing regulations 
apply in the instant case.  In Quartuccio v. Principi, 16 
Vet. App. 183 (2002), the United States Court of Appeals for 
Veterans Claims (Court) provided guidance regarding the 
notice requirements mandated by the VCAA.  Regulations 
implementing the VCAA also include a new definition of new 
and material evidence applicable to claims to reopen filed on 
or after August 29, 2001.  It applies in the instant case.  
The duty to assist provisions of the VCAA do not apply until 
a previously denied claim has been reopened.  38 U.S.C.A. 
§ 5103A(f).  All pertinent mandates of the VCAA and 
implementing regulations are met.  

The veteran was notified why service connection for PTSD was 
denied in the March 2003 RO rating decision, as well as in a 
statement of the case (SOC) in November 2003.  A February 
2002 letter (prior to the rating on appeal) while not 
specifically mentioning the "VCAA," advised the appellant 
of the evidence needed to establish his claim and of his and 
VA's respective responsibilities in claims development.  The 
November 2003 SOC outlined pertinent VCAA provisions.  
Everything submitted by the veteran to date has been accepted 
for the record, and considered.  

As to notice content, the February 2002 (and subsequent 
November 2002 letter) letter advised the veteran what type of 
evidence (to include medical records showing current 
disability, supporting evidence of an inservice stressor, and 
nexus) was needed to establish service connection for PTSD 
(and by inference what the veteran should submit).  As the 
same type of evidence is needed to reopen the claim, the 
veteran is not prejudiced by the fact that the RO discussed 
the claim in de novo terms, or accorded a broader scope of 
review than was warranted.  The November 2003 SOC, at page 
three, advised him to "provide any evidence in [his] 
possession that pertains" to his claim.  

Regarding the "duty to assist," the RO has obtained the 
veteran's service medical records and VA treatment records.  
He has not identified any pertinent records outstanding.  
VA's duties to assist, including those mandated by the VCAA, 
are met.  He was afforded a VA PTSD examination in May 1998.  
Notably, in a petition to reopen scenario, VA's duty to 
assist by arranging for an examination or medical opinion 
does not attach until the finally denied claim has been 
reopened. 

The veteran is not prejudiced by the Board's proceeding with 
appellate review at this point.  See Conway v. Principi, No. 
03-7072 (Fed. Cir. January 7, 2004).

Factual Background

An unappealed rating decision in March 1999 denied service 
connection for PTSD.

Evidence of record at that time included that the veteran's 
service in Vietnam was with Echo Company, 1st Brigade, 1st 
Cavalry Division.  Personnel records show that he served in 
Vietnam from July 14, 1969 to October 15, 1970 (he apparently 
was in transit to the continental United States until 
November 1, 1970).  It was not shown that he served in 
combat.  His military occupational specialty was aircraft 
mechanic/repairman.  The veteran's service medical records 
showed normal psychiatric evaluation on February 1968 and 
September 1983 enlistment examinations.  No service medical 
records on file mention any psychiatric complaints or 
findings of treatment.  Psychiatric evaluation was also 
normal on 1974, 1975, 1976, 1977, and 1981 annual 
examinations in conjunction with National Guard service.  
1997 records show a diagnosis of schizophrenia.  A VA 
outreach counselor's report lists a diagnosis of PTSD (the 
report included accounts of stressor events that had not been 
verified).  

A June 1997 statement from the veteran shows that he claimed 
to have flown with the "scouts" for 6 months, during which 
time he was shot down twice.  He could not remember the dates 
of these events, and noted that he had not received any 
awards.  In March 1998 he alleged that he saw dead bodies of 
American soldiers while flying over in helicopters.  In March 
1998 service connection for PTSD had been denied because the 
record did not show a diagnosis of PTSD.  PTSD was diagnosed 
on May 1998 VA PTSD examination.  

The veteran was notified of this decision in March 1999, and 
did not appeal it.  

In January 2002 the veteran sought to reopen a claim for 
service connection for PTSD.  In support of the claim to 
reopen, in March 2002 the veteran submitted a statement 
alleging various previously unalleged stressor events in 
service, among them that he was on a "special crew" to 
"L.2. Buttons" during the Tet Offensive.  He added that he 
was later transferred to "Likay" and was later assigned to 
"Echo Troop 1st & 9th Cav 'a search and destroy' Unit."  In a 
December 2002 statement the veteran alleged that in July 1970 
while he was serving with the "1st of the 9th Cav" a black 
gunner, "Dumas" [an E-4] was killed.  A web search 
conducted in January 2003 is shown to have revealed that a 
"Dumas" [Grade - E4] was killed in March 1970.  The veteran 
also alleged that he was shot down in November 1970 while 
searching for a downed Air Force pilot.  

Law and Regulations

Service connection may be established for a disability 
resulting from injury suffered or disease contracted in the 
line of duty or for aggravation in the line of duty of 
preexisting injury or disease.  38 U.S.C.A. §§ 1110, 1131; 38 
C.F.R. § 3.303.  Service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Effective March 7, 1997, the regulatory provision that 
governs claims for service connection for PTSD, 38 C.F.R. § 
3.304(f), was revised.  According to the revised regulation, 
service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with Sec. 4.125(a) of 
this chapter; a link, established by medical evidence, 
between current symptoms and an in-service stressor; and 
credible supporting evidence that the claimed in-service 
stressor occurred.  If the evidence establishes that the 
veteran engaged in combat with the enemy and that the claimed 
stressor is related to that combat, in the absence of clear 
and convincing evidence to the contrary, and provided that 
the claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  38 C.F.R. § 3.304(f).  
38 C.F.R. § 4.125(a) incorporates the 4th edition of the DSM-
IV as the governing criteria for diagnosing PTSD.

The Court has held that credible supporting evidence of the 
actual occurrence of an in-service stressor cannot consist 
solely of after-the-fact medical nexus evidence.  See Moreau 
v. Brown, 9 Vet. App. 389, 396 (1996).  

Evidence submitted in support of a claim for VA benefits is 
generally presumed to be credible in the stage of 
development, unless the statements are inherently incredible 
or beyond the competence of the person making them.  Meyer v. 
Brown, 9 Vet. App. 425, 429 (1996); King v. Brown, 5 Vet. 
App. 19, 21 (1993); see Samuels v. West, 11 Vet. App. 433, 
436 (1998) (Veteran's account of having sustained post-
traumatic stress disorder precipitating stressors while 
serving in Vietnam rejected where evidence showed veteran 
never to have served in Vietnam).  

The Board has the "authority to discount the weight and 
probative value of evidence in light of its inherent 
characteristics in its relationship to other items of 
evidence."  Madden v. Brown, 125 F. 3d 1447, 1481 (Fed. Cir. 
1997).

Once the evidence is assembled, the Board is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  If so, the claim is denied; if the 
evidence is in support of the claim or is in equal balance, 
the claim is allowed.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102.

Generally, a final VA rating decision may not be reopened and 
allowed, and a claim based on the same factual basis may not 
be considered.  38 U.S.C.A. § 7105(c).  

Under 38 U.S.C.A. § 5108, "[i]f new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim."  

38 C.F.R. § 3.156(a), which defines "new and material 
evidence," was revised, effective August 29, 2001.  The 
instant claim to reopen was filed after that date, and the 
new criteria apply.  "New" evidence means existing evidence 
not previously submitted to agency decisionmakers.  
"Material" evidence means existing evidence that, by itself 
or when considered with previous evidence of record, relates 
to an unestablished fact necessary to substantiate the claim.  
38 C.F.R. § 3.156(a).  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  Id.

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is to be 
presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  
However, in Duran v. Brown 7 Vet. App. 216, 220, the Court 
held that Justus does not require the Secretary to consider 
the patently incredible to be credible.  The Court noted that 
the Justus rule is not boundless, and that if newly submitted 
evidence is inherently false or untrue, it does not apply.

Once the evidence is assembled, the Board is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  If so, the claim is denied; if the 
evidence is in support of the claim or is in equal balance, 
the claim is allowed.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).  It is the policy of VA 
to administer the law under a broad interpretation, 
consistent with the facts in each case with all reasonable 
doubt to be resolved in favor of the claimant; however, the 
reasonable doubt rule is not a means for reconciling actual 
conflict or a contradiction in the evidence.  38 C.F.R. § 
3.102.

Analysis

As noted, a March 1999 rating decision considered the 
veteran's claim seeking service connection for PTSD de novo, 
and denied it essentially on the basis that he had not 
engaged in combat, and did not have a confirmed stressor to 
support the diagnosis of PTSD.  The veteran did not appeal 
that decision.  It is final, and the claim may not be 
reopened, and the disposition revised, unless new and 
material evidence is received.  38 U.S.C.A. §§ 7105, 5108.

Accordingly, for evidence to be new and material in this 
case, it would have to be evidence not previously of record 
that tends to show that the veteran was subjected to a 
verifiable stressor event in service.  

The pertinent evidence added to the record since March 1999 
consists essentially of new accounts by the veteran of 
stressor events in service.  Since the previous denial of 
service connection for PTSD was premised on a finding that 
the veteran did not have a verified stressor event, these new 
accounts, if credible, would suffice to trigger VA's duty to 
assist by seeking verification of the new stressor account.  
Under Justus, supra, the credibility of the veteran's 
stressor accounts is to be presumed.  However, the Court has 
provided further guidance regarding the interpretation of the 
Justus rule.  The Court indicated that the presumption pf 
credibility is not unlimited.  VA is not required to consider 
patently incredible evidence to be credible.  See Duran, 
supra.  That is the situation in the instant case.  The 
veteran's new stressor accounts that are reported with 
sufficient specificity to suggest verification are patently 
incredible.  He alleges stressors that occurred in a unit in 
which he did not serve (i.e., the 9th Cavalry Division -he 
served in the 1ST Cavalry Division) and a stressor (being 
shot down while trying to rescue a downed pilot) that 
allegedly occurred after he was no longer in Vietnam.  He has 
not submitted any documentation that his units or dates of 
service in Vietnam were other than those previously shown by 
the record.  Because his accounts are patently inconsistent 
with established facts that have not been placed in dispute, 
they are simply not credible, and development to verify such 
accounts would be an unconscionable waste of government 
resources.  It is also noteworthy that further accounts of 
new stressors which are not given with sufficient specificity 
(dates, locations, names) to even consider verification 
allege that the veteran engaged in duties that would appear 
to be inconsistent with his training and MOS.

Because the veteran's new stressor accounts are incredible, 
they are not material.  The additional evidence received in 
no way raises a reasonable possibility of substantiating the 
claim seeking service connection for PTSD.  Accordingly, the 
claim may not be reopened.  


ORDER

The appeal to reopen a claim of service connection for PTSD 
is denied.



	                     
______________________________________________
	GEORGE R. SENYK
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


